Citation Nr: 0015855	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the sixth thoracic vertebra with severe kyphosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1945 to April 
1947 and from November 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1999, and a statement of the case was 
issued that same month.  A substantive appeal was also 
received in February 1999.  Although the veteran initially 
requested a personal hearing at the RO, he withdrew that 
request in April 1999.


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the sixth thoracic vertebra with severe kyphosis are 
manifested by pain and severe kyphosis at approximately 35 
percent deformity necessitating the wearing of a back 
orthotic device at all times except when sleeping.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
residuals of a fracture of the sixth thoracic vertebra with 
severe kyphosis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.71a and Codes 5285, 
5288, 5291 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes current examination and outpatient clinical 
reports, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Of record are VA outpatient reports documenting treatment for 
various disorders.  These records include reference to 
treatment for the thoracic spine fracture, including 
references to a brace.  

In October 1998, the veteran was afforded a VA examination X-
rays revealed that he had anterior wedging of T-6 vertebral 
body with loss of disc space.  It was reported that as a 
result of this compression deformity, he had a history of 
severe kyphosis reported pain in the upper back was worse 
since his previous examination, with radiation down to his 
low back and hips.  For the month prior to the examination, 
he had been wearing an orthotic which fit to his lower 
sternum to prevent forward flexion and which provided 
significant relief.  He wore the orthotic all the time except 
when sleeping and it provided significant relief.  With the 
orthotic, he was able to perform all activities with minimal 
discomfort.  Any slouching forward, especially of the 
shoulders, increased his pain.  On physical examination, he 
did have severe kyphosis with approximately 35 percent 
deformity.  He was nontender to palpation and did not have 
trigger points.  Flexion was to approximately 110 degrees; 
truncal rotation to the right was 30 degrees and 48 degrees 
to the left; extension was to 32 degrees; lateral bending to 
the right was to 30 degrees and to 24 degrees on the left.  
Straight leg raising was negative bilaterally.  Deep tendon 
reflexes were 3+ at the biceps, triceps, brachial radialis as 
well as the knees.  Muscle strength was 5/5 in the upper 
extremities and approximately 4/5 in the lower extremities.  
Sensation was intact in the upper and lower extremities, 
although somewhat diminished in the lower extremities.  
Diagnosis was compression deformity of T6 with loss of disc 
space resulting in severe kyphosis.  The examiner commented 
that although the veteran was symptomatic, he was reported as 
able to function with back orthotics but without which he 
would have significantly severe impairment of his daily 
living activities. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, the RO has rated the veteran's service-
connected thoracic spine disability, described for rating 
purposes as residuals of a fracture of the sixth thoracic 
vertebra with severe kyphosis, by analogy to the criteria set 
forth in Diagnostic Code 5288.  In the rating decision from 
which this appeal arises, the RO increased the disability 
rating from 20 percent to 30 percent, but the veteran 
contends an even higher evaluation is warranted. 

Under Code 5288, a 30 percent evaluation (the highest rating 
available under that Code) is warranted for unfavorable 
ankylosis of the dorsal spine, and a 20 percent evaluation is 
awarded for favorable ankylosis of the dorsal spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5288.  The veteran therefore 
has the highest available rating under Code 5288. 

Prior to the RO's January 1999 rating decision, the veteran's 
disability was rated under the provisions of Codes 5285 and 
5291.  Under Code 5285, residuals of a vertebra fracture, 
with cord involvement, bedridden or requiring long leg 
braces, are rated 100 percent disabling; without cord 
involvement; abnormal mobility requiring a neck brace (jury 
mast) warrants a 60 percent rating.  In other cases, the 
residuals are to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Code 5285.  
In a Note following that provision, the regulations provide 
that both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  Looking to Code 5291 for limitation of 
motion of the dorsal spine, a 10 percent evaluation is the 
maximum rating assignable and encompasses moderate as well as 
severe limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5291.  Prior to the January 1999 rating decision, a 20 
percent rating had been assigned by assigning 10 percent 
under Code 5291 for severe limitation of motion and adding 10 
percent for demonstrable deformity as provided in Code 5285.  

It appears that the RO determined in the January 1999 rating 
decision that it could rate the veteran by analogy to Code 
5288 for ankylosis, unfavorable, and therefore increase the 
rating to 30 percent (the highest available under Code 5288).  
The Board notes here that the medical evidence does not show 
true ankylosis. The RO's action was presumably made on the 
basis that the mid-back brace effectively resulted in 
ankylosis.  

It is readily clear that the veteran's dorsal spine 
disability is severe in nature.  However, after reviewing the 
various diagnostic criteria applicable to the spine, the 
Board is unable to find that rating in excess of 30 percent 
can be assigned.  As already noted, the current 30 percent 
rating is the highest available under Code 5288.  If the 
veteran were still to be rated under Code 5285, then a 10 
percent rating under Code 5291 for severe limitation of 
motion and an additional 10 percent for demonstrable 
deformity would only result in a 20 percent rating and would 
be of no benefit to the veteran. 

Despite the contentions of the veteran's representative, 
there is no evidence that the veteran requires a neck brace 
so as to warrant a 60 percent rating under Code 5285.  
Moreover, the Board does not agree with the assertion that 
Code 5285 permits an additional 10 percent for demonstrable 
deformity to be added to the current 30 percent rating under 
Code 5288 for ankylosis.  Code 5285 by its language allows 
for an additional 10 percent for demonstrable deformity when 
rating under criteria for definite limited motion or muscle 
spasm.  There is no reference to ankylosis, and the clear 
meaning to the Code therefore does not indicate that 
ankylosis was to be included in the provision allowing for an 
additional 10 percent for deformity of a vertebra.  Further, 
the representatives argument that the Note following Code 
5285 allows for an additional 10 percent when rating under 
ankylosis does not appear to be supported by a reading of 
that Note.  The referenced Note only provides that under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  The Note 
does not indicate that an additional 10 percent for 
demonstrable deformity can be added to a rating for 
ankylosis.  If anything, the language of this Note suggests 
that there is a distinction in the Rating Schedule between 
limited motion and ankylosis.  The Board therefore finds that 
the reference to "definite limited motion" in Code 5285 
does not encompass ankylosis so as to permit an additional 10 
percent for demonstrable deformity of a vertebral body when 
rating under Code 5288 for ankylosis. 

Looking to other rating criteria for disabilities of the 
spine, the Board stresses that the service-connected 
disability at issue involves residuals of a fracture of a 
thoracic vertebra, and there is therefore no basis for 
applying Codes 5293 or Code 5295 for intervertebral disc 
syndrome and lumbosacral strain so as to permit a rating in 
excess of the current 30 percent.

The Board also recognizes that when evaluating disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  However, these provisions 
are not applicable in a case such as this where the veteran 
is at the maximum for limitation of motion and where the 
current higher 30 percent rating is based on ankylosis.  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).

In sum, there is no basis for assigning a rating in excess of 
30 percent under the schedular rating criteria.  With this in 
mind, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that the service connected disorder at 
issue has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

